[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 DEC 17, 2008
                              No. 08-13520                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                          Agency No. A73-724-750

DIEGO DIEGO-MARTIN,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 17, 2008)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     After applying for asylum in the United States, Diego Diego-Martin moved
to a new address. Because he did not submit his change of address, he did not

receive his notice to appear, which the government sent via certified mail to the

address he provided. The immigration judge (IJ) denied Diego-Martin’s motion to

reopen his removal proceedings. The Board of Immigration Appeals (Board)

affirmed the IJ’s order without opinion.

      Diego-Martin, proceeding pro se, petitions for review of the Board’s

decision. He argues that the Board erred by not reopening his removal proceedings

because he never received the notice, and the consequences of not appearing were

never explained to him. He further argues that his due process rights were

violated. For the reasons that follow, we deny Diego-Martin’s petition.

      We review the Board’s denial of a motion to reopen for an abuse of

discretion. See Mejia-Rodriguez v. U.S. Att’y Gen., 178 F.3d 1139, 1145 (11th Cir.

1999). “We review only the Board’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the Board adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001) (internal citation omitted).

      “[A] mailing to the last known address is sufficient to satisfy the

[government’s] duty to provide an alien with notice of a deportation proceeding.”

United States v. Zelaya, 293 F.3d 1294, 1298 (11th Cir. 2002). “[A]n alien has an

affirmative duty to provide the government with a correct address” and “[f]ailing to
                                           2
provide [the government] with a change of address will preclude the alien from

claiming that [the government] did not provide him or her with notice of a

hearing.” Dominguez v. U.S. Att’y. Gen., 284 F.3d 1258, 1260 (11th Cir. 2002)

(per curiam).

      Any alien, who, after written notice has been provided, does not attend a

proceeding, shall be ordered removed in absentia if the government establishes by

“clear, unequivocal, and convincing evidence” that it gave written notice and the

alien was removable. INA § 240(b)(5)(A), 8 U.S.C. § 1229a(b)(5)(A). An alien

may seek rescission of an in absentia removal order by filing a motion to reopen

(1) within 180 days after the order of removal and by demonstrating that his failure

to appear was because of exceptional circumstances; or (2) at any time if the alien

demonstrates that he did not receive proper notice of the removal proceedings or

that he was in federal or state custody at the time of the proceedings and the failure

to appear was not his fault. INA § 240(b)(5)(C), 8 U.S.C. § 1229a(b)(5)(C).

      “Due process requires that aliens be given notice and [an] opportunity to be

heard in their removal proceedings.” Fernandez-Bernal v. U.S. Att’y Gen., 257

F.3d 1304, 1310 n.8 (11th Cir. 2001). “Due process is satisfied so long as the

method of notice is conducted in a manner reasonably calculated to ensure that

notice reaches the alien.” Dominguez, 284 F.3d at 1259 (citation and quotation

marks omitted). Due process is satisfied where notice is mailed to “the most recent
                                           3
address provided by the alien.” Id. at 1260.

      Here, the Board adopted the IJ’s decision without opinion. Thus, we review

the IJ’s decision. See Al Najjar, 257 F.3d at 1284. After carefully reviewing the

decision, the record, and the parties’ briefs, we find no abuse of discretion.

Because notice of Diego-Martin’s removal hearing was sent to the most recent

address provided, he was given proper statutory notice, and his due process rights

were not violated. Accordingly, the Board did not abuse its discretion by denying

his motion to reopen due to a lack of notice. His petition is denied.

      PETITION DENIED.




                                           4